       Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 NORTHSTAR BUNKER N.V.                        §
                                              §
               Plaintiff                      §
                                              §    CIVIL ACTION NO.
                                              §    __________________
 vs.                                          §
                                              §    Rule 9(h) Admiralty
 PRAXIS ENERGY AGENTS,                        §
 L.L.C.                                       §
                                              §
               Defendant                      §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Pursuant to 28 U.S.C. §1333, plaintiff Northstar Bunker N.V. submits its Original

Complaint against Praxis Energy Agents, L.L.C. for breach of a contract to supply marine

fuel oil. In support of its Complaint, Northstar shows as follows:

                                         PARTIES

       1.     Plaintiff Northstar Bunker N.V. is a Belgium public limited company, with its

principal place of business in Antwerp, Belgium.

       2.     Defendant Praxis Energy Agents, LLC is a Texas limited liability company

with its principal place of business in The Woodlands, Texas. It may be served with process

through its registered agent, Theodosios Kyriazis, 1725 Hughes Landing Blvd., Suite 890,

The Woodlands, Texas 77380.

                              JURISDICTION AND VENUE

       3.     This Court has jurisdiction pursuant to 28 U.S.C. §1333. This is an admiralty

or maritime claim brought within the meaning of Rule 9(h) of the Federal Rules of Civil
         Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 2 of 9




Procedure and Supplemental Rules for Admiralty or Maritime Claims. Specifically, Northstar

and Praxis entered into an agreement whereby Northstar would sell two varieties of marine

fuel oil, otherwise known as “bunkers,” to Praxis. The sale was formalized through a Sales

Confirmation sent from Northstar to Praxis. The Sales Confirmation explicitly incorporated

Northstar’s Terms & Conditions, which could be found online at Northstar’s webpage. The

Sales Confirmation incorporating the Terms and Conditions is a maritime contract giving rise

to the Court’s admiralty jurisdiction. Alternatively, this Court has jurisdiction over this

dispute pursuant to 28 U.S.C. § 1332(a) because complete diversity exists between Northstar

and Praxis and the amount in controversy exceeds the sum of $75,000, exclusive of interest

and costs.

          4.      Venue is proper in the Houston Division of this District because Praxis is

subject to personal jurisdiction in this District and Division.

                                                  FACTS

          5.      Northstar is a seller of different varieties and grades of marine fuel oil to vessels

located in The Netherlands and Belgium.

          6.      On information and belief Praxis is a trader, broker, and purchaser of marine

fuel oil. Praxis has offices in Houston/The Woodlands, Dubai, Singapore, and Greece.

`         7.      On December 10, 2019, Praxis (from its office in Houston) sent Bunker

Nomination contract no. 23211 to Northstar for the purchase of two different grades of

bunkers, to be placed on the vessel M/V ANTIMILOS.1 This Bunker Nomination states in

all-capital letters that it is to be subject to “Supplier’s Standard Terms and Conditions.”




1
    The December 10, 2019 Bunker Nomination is attached as Exhibit 1.
       Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 3 of 9




        8.      Also on December 10, 2019, Northstar sent a Sales Confirmation to Praxis’s

Dubai office, which confirmed the sale of the bunkers requested by Praxis in the Bunker

Nomination. 2 The Sales Confirmation listed the grades/quality and quantities of the bunkers

being purchased, the purchase prices, the payment currency, and the bunkers supplier. The

Sales Confirmation stated that payment for the bunkers was due within forty-five (45) days of

presentation of an invoice. The Sales Confirmation also provides in a section entitled

“Terms”:

        This sale and delivery of the marine fuels described above is subjected to the
        Supplier's general terms of sale for marine fuels. The acceptance of the marine
        fuels by the vessel named aboved [sic] shall be deemed to constitute acceptance
        of the said general terms applicable to you as 'Buyer' and to Northstar as 'Seller'.
        The said terms and conditions are welknown [sic] to you and remains in your
        possession. If this is not the case it is your obligation to contact us in writing
        [sic] to request another copy of same.
        https://northstarbunker.com/contact/terms-conditions

        9.      Northstar’s general terms of sale are hyper-linked to the Sales Confirmation –

one can click on the link in the Sales Confirmation document and will be taken directly to the

Terms and Conditions on Northstar’s website. These Terms and Conditions can also be found

on Northstar’s website (northstarbunker.com) under the topic heading “Contact”; the terms

are the only choice to click under the Contact heading. 3

        10.     Per the terms of the Sales Confirmation, the subject bunkers were delivered to

Praxis onboard the M/V ANTIMILOS while the vessel was in Rotterdam, The Netherlands

on December 23, 2019.

        11.     Northstar sent to Praxis Invoice No. 19120413 that detailed the quantity,

quality, and final cost for the bunkers. 4 One grade of bunkers (DMA) was invoiced for


2
  The 12.10.19 Sales Confirmation is attached as Exhibit 2.
3
  Northstar’s Terms and Conditions are attached as Exhibit 3.
4
  Invoice No. 19120413 is attached as Exhibit 4.
          Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 4 of 9




$150,248.49 for the quantity placed onboard. The other ordered grade (VLSFO) was invoiced

for $538,060.15 for the quantity placed onboard. The invoice total of $688,308.64 was listed

as due in full on February 6, 2020.

           12.     Praxis paid Northstar $150,248.49 for the DMA bunkers on February 21,

2020. 5

           13.     The $538,060.15 representing the cost of the VLSFO bunkers remains unpaid

and overdue. Northstar, by email demand from its counsel to Praxis, has attempted to obtain

payment from Praxis, but such demand has not resulted in payment of the overdue amount

from February 13, 2020 to the time of this filing.

           14.     Prior to the contract at issue in this dispute, Northstar and Praxis had

conducted numerous similar transactions that were subject to and bound by Northstar’s

Terms and Conditions.

                           NORTHSTAR’S TERMS AND CONDITIONS

           15.     Northstar’s general terms and conditions control the sale of the bunkers to

Praxis. The relevant sections of the Terms and Conditions are as follows:

Terms and Conditions of sale for Marine Bunkers - Edition 2010

A. GENERAL INTRODUCTION
A.1 This is a statement of the terms and conditions according to which the international
Transcor Energy SA (hereinafter called "NORTHSTAR NV") will sell marine bunkers.
A.2 These conditions apply to all offers, quotations, orders, agreements, services and all
subsequent contracts of whatever nature, except where otherwise is expressly agreed in
writing by NORTHSTAR NV.

***
C. OFFERS, QUOTATIONS AND PRICES
C.1 An Agreement shall only be binding on the Seller upon written confirmation from the
Seller thereof.



5
    2.21.20 Payment information is attached as Exhibit 5.
      Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 5 of 9




C.2 Agreements entered into by brokers or any other representative on behalf of the Seller
shall only bind the Seller upon written confirmation from the Seller.
C.3 The Seller's offer is based on the applicable taxes, duties, costs, charges and price level of
components for Bunkers existing at the time of the conclusion of the agreement (the time of
Seller's confirmation). Any later or additional tax, assessment, duty or other charge of
whatever nature and however named, or any increase of components for Bunkers or any
additional costs borne by the Seller whatsoever caused by any change in the Seller's
contemplated source of supply or otherwise, coming into existence after the agreement has
been concluded, shall be added to the agreed purchase price, provided that the Seller shall
give the Buyer prior notice of this effect within a reasonable time after the Seller becoming
aware of the relevant circumstances.
***

D. SPECIFICATIONS (QUALITY - QUANTITY)
D.1 The Buyer shall have the sole responsibility for the nomination of the quality and the
quantity of the Bunkers, which shall correspond to the written confirmation from the Seller.
D.2 The quality and quantity shall be as agreed between the Seller and the Buyer and
correspond to the Seller's written confirmation.
D.3 Where standard specifications are being given or referred to, tolerances of 5% in quality
are to be accepted without compensation or other consequences whatsoever.

***

I. PAYMENT
I.1 Payment shall be made by the Buyer as directed by the Seller within the period agreed in
writing.
I.2 Payment shall be made in full, without set-off, counterclaim, deduction and/or discount
free of bank charges to the bank account indicated by the Seller on the respective invoice(s).
I.3 Notwithstanding any agreement to the contrary, payment will be due immediately in case
of bankruptcy, liquidation or suspension of payment or comparable situation of the Buyer, or
arrest or assets and/or claims of the Buyer, or in case of any other situation, which in the sole
discretion of the Seller, is deemed to adversely affect the financial position of the Buyer.
I.4 Payment shall be deemed to have been made on the date of which the Seller has received
the full payment and such is available to the Seller. If payment falls due on a non-business
day, the payment shall be made on or before the business day nearest to the due date. If the
preceding and the succeeding business days are equally near to the due date, then payment
shall be made on or before the preceding business day.
I.5 Any delay in payment shall entitle the Seller to interest at, presently, the rate of 2 (two)
per cent per month or any part thereof without prejudice to any rights or remedies available
to the Seller, and furthermore the Seller is entitled to charging administrational penalty fee of
USD 1.00 per mton supplied, or the equality thereof in local currency, thus minimum penalty
fee of USD 250.00.
I.6 Payments made by the Buyer shall at all times be credited in the following order: (1) costs,
(2) interest and administrational fee, and (3) invoices in their order of age, also if not yet due.
      Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 6 of 9




I.7 All costs borne by the Seller in connection with the collection of overdue payments,
whether made in or out of court and in general all costs in connection with breach of this
agreement by the Buyer, shall be for the sole account of the Buyer.
I.8 The Seller shall at all times be entitled to require the Buyer to grant the Seller what the
Seller deems to be proper security for the performance of all its obligations under the
agreement. Failing immediate to provide such security upon request, the Seller shall be
entitled to stop any further execution of any agreement(s) between the parties until such time
as the Buyer has provided the required security.

J. CLAIMS
J.1 Any claim in regard to the quantity delivered must be notified by the Buyer or the Master
of the Vessel to the Seller or its representative immediately after completion of delivery in the
form of a statement of a letter of protest. If the Buyer fails to present such immediate notice
of protest to the Seller such claim shall be deemed to have been waived and shall be barred
for any later time.
J.2 Claims concerning the quality of the bunkers delivered shall be submitted to the Seller in
writing within 15 (fifteen) days after delivery, failing which the rights to complain or claim
compensation of whatever nature shall be deemed to have been waived and barred for all
times.
J.3 The Buyer shall be obliged to make payment in full and fulfil all other obligations in
accordance with the terms hereof, whether or not they have any claims or complaints.

K. LIABILITY
K.3 The Buyer shall be liable towards the Seller and herewith undertakes to indemnify the
Seller for any and all damages and/or costs suffered or otherwise incurred on the Seller due
to a breach of contract and/or fault or neglect of the Buyers, its agents, Servants,
(sub)contractors, representatives, employees and the officers, crews and/or other people
whether or not onboard of the respective vessel(s). The Buyer furthermore undertakes to hold
the Seller harmless in case of any third party institutes a claim of whatever kind against the
Seller with direct or indirect relation to any agreement regulated by these terms and
conditions. Third party shall mean any other (physical or legal) person/company than the
Buyer.

***

M. BREACH/CANCELLATION
M.1 The Seller shall have the option to immediately cancel the agreement in full or in part,
or to store or produce the storage of the Bunkers in whole or in part for the account and risk
of the Buyer and to charge the Buyer the expenses thereby incurred, or to hold the Buyer fully
to the agreement, or take any other measures which the Seller deems appropriate, without
prejudice to its rights of indemnification, without any liability on the side of the Seller, in any
(but not limited to) one of the following cases:
a) when the Buyer, for whatever reason, fails to accept the Bunkers in part or in full at the
place and time designated for delivery;
b) when the Buyer fails in part or in full to comply with its obligations to pay any amount due
to the Seller and/or provide security as set out herein;
      Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 7 of 9




c) when, before the date of delivery, it is appearant [sic] in the opinion of the Seller that the
financial position of the Buyer entails a risk for the Seller;
d) when, in case of force majeure, the Seller is of the opinion that the execution of the
agreement shall be cancelled.

***

P. LAW AND JURISDICTION
P.1 This agreement shall be governed and construed in accordance with the laws of Belgium,
save as provided in Clause P.2 below.
P.2 All disputes arising in connection with this agreement or any agreement relating hereto,
save where the Seller decides otherwise in its sole discretion, shall be finally settled in
accordance of Belgian law.
P.3 For the sole benefit of the Seller it is further agreed that the Seller without prejudice to
any rights hereunder of the Seller or any claim raised pursuant to Clause P.2 above have the
right to proceed against the Buyer, any third party or the Vessel in such jurisdiction as the
Seller in its sole discretion sees fit inter alia for the purpose of securing payment of any amount
due to the Seller from the Buyer or the Owner (pursuant to a payment guarantee). In such
circum-stances the proceedings shall be governed by the law (substantive and procedural) of
such jurisdiction.

Q. VALIDITY
Q.1 These terms and conditions shall be valid and binding for all offers, quotations, prices
and deliveries made by Transcor Energy SA as of January 1st, 2010, or at any later date.
Q.2 These terms and conditions are available at the website www.transcor.be, on which site
aswell [sic] the Sellers may notify amendments, alterations, changes or verifications to same.
Such amendments, alterations, changes or verifications are deemed to be a part of the entire
terms once same have been advised on the website.

                                 BREACH OF CONTRACT

       16.     Praxis has failed to pay for the VLSFO bunkers it purchased from Northstar,

in breach of Section I of the Terms and Conditions.

       17.     The Sales Confirmation that incorporates Northstar’s Terms and Conditions is

a valid contract between Northstar and Praxis. Northstar has performed all of its obligations

under the contract by delivering VLSFO bunker fuel at the time, place, quantity, and quality

specified by Praxis. Under Section M of the Terms and Conditions, Praxis has breached the

agreement by not providing payment for the VLSFO bunkers. Northstar has been damaged
       Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 8 of 9




by this breach in the amount of $538,060.15 owed for the bunkers and an as of yet unspecified

amount spent in pursuit of this payment, including attorneys’ fees and costs.

      INTEREST OWED AND ATTORNEYS’ FEES UNDER THE CONTRACT

        18.        Section I.5 of the Terms and Condition states that Praxis owes 2% interest per

month of late payment. This interest is currently owed and ongoing.

        19.        Section I.7 of the Terms and Conditions states that Praxis owes all costs

incurred by Northstar in obtaining overdue payments or due to Praxis’s breach of contract,

whether in court or out of court.

                              RELIEF REQUESTED AND PRAYER

        20.        All conditions precedent to the filing of this suit have occurred or been met.

        21.        Northstar is seeking $538,060.15 in overdue payments for the VLSFO bunkers

it sold and delivered to Praxis. Northstar is also seeking interest on that amount at 2% per

month from the date such payment was due to present. Finally, Northstar is seeking its

attorneys’ fees and costs incurred in bringing this breach of contract suit to collect these

payments.

        WHEREFORE, PREMISES CONSIDERED, plaintiff Northstar Bunker N.V. prays

that, after due proceedings are had, this Honorable Court find that defendant Praxis Energy

Agents, LLC breached its contract with Northstar, that Praxis owes the amounts requested to

satisfy the contract, that Praxis owes interest on past due payments, and that Praxis owes

attorneys’ fees and costs in obtaining this award. Plaintiff finally prays for such other and

further relief, both general and special, at law or in equity, or in admiralty to which it may be

justly entitled.
     Case 4:20-cv-01195 Document 1 Filed on 04/03/20 in TXSD Page 9 of 9




                                   Respectfully submitted,

                                   /s/ Michael A. Orlando
                                   Michael A. Orlando – Attorney in Charge
                                   Texas Bar No. 15302700
                                   Fed. ID. No. 1814
                                   MEYER ORLANDO LLC
                                   13201 Northwest Freeway, Suite 119
                                   Houston, Texas 77040
                                   Telephone (713) 460-9800
                                   Facsimile (713) 460-9801
                                   morlando@meyerorlando.com
                                   ATTORNEYS FOR PLAINTIFF NORTHSTAR
                                   BUNKER N.V.
OF COUNSEL:

MEYER ORLANDO LLC
Mike A. Orlando, Jr.
Texas Bar No. 24070367
Fed. ID. No. 1051267
